Citation Nr: 1000526	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine (neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968 
and from June 9, 1984 to June 23, 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran of his desire to withdraw the appeal for service 
connection for degenerative joint disease of the cervical 
spine.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2009).

The record reflects that the Veteran perfected an appeal of a 
December 2006 rating decision that denied service connection 
for degenerative joint disease of the cervical spine.  
Thereafter, in November 2009, the Board received written 
notification from the Veteran of his desire to withdraw the 
appeal for service connection for degenerative joint disease 
of the cervical spine.  

The Board finds that this written statement qualifies as a 
valid withdrawal of the issue of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.  See 38 C.F.R. § 20.202.  Accordingly, this claim will 
be dismissed.

ORDER

The appeal of the denial of service connection for 
degenerative joint disease of the cervical spine is 
dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


